Title: From Alexander Hamilton to Otho H. Williams, 8 June 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentJune 8. 1792.
Sir

In answer to your letter of the 4th instant, concerning the Cutter, Active, I refer you to mine of the 5th.
With regard to the addition of 10 ⅌ Ct to be made to the several rates of duties, in respect to all goods, Wares and Merchandizes imported in Ships or Vessels not of the United States, agreeably to the 2d Section of the Act “making further provision for the payment of the debt &ca,” I am of opinion that your practice is consistent with the true construction of the laws. The same construction, it appears, has obtained generally in the Custom houses.
I find, on a review of my correspondence, an opinion communicated to you in my letter of the 25th November 1789 to this effect “That you cannot register any Vessel whose husband or Acting Owner does not usually reside at or near some port within your District”.
This opinion was given in answer to a question stated in your letter of the 14th November; [and was founded on the circumstances of the particular case;] and by way of explanation I shall add, that I meant, you cannot register a Vessel under such circumstances, because you are not authorised to administer the Oath required by law, which must be taken before the Collector of the District in which such Owner or Ship’s husband usually resides, as prescribed by the seventh section of the Act. The design of the provision seems to be that the identity of the person, who appears as Owner, and his being a Citizen, can be best known by the Collector of the District where he resides. [The opinion given is therefore to be understood so as to admit of the exceptions resulting from the seventh Section.]
I am, with consideration, Sir,   Your Obed Servant
A Hamilton
Otho H Williams Esqr
Baltimore.
